Citation Nr: 0725868	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran did not appear at his scheduled Travel 
Board hearing at the RO dated in January 2007.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Skin cancer was not exhibited in service or within one 
year following separation from service, and there is no 
competent medical evidence linking skin cancer to his period 
of active service, to include presumed in-service exposure to 
herbicides.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in August 2002, 
September 2002, and January 2004.  These letters, along with 
a May 2006 supplemental statement of the case (SSOC), 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate a service connection claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The May 2006 
supplemental statement of the case informed the veteran of 
the reasons and basis for the denial of service connection 
and listed the pertinent regulations. Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical records, and 
statements in support of his claim.  The Board finds that VA 
has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The Board notes that the veteran submitted additional private 
medical records in January 2007.  These records were not 
first considered by the RO and the veteran did not provide a 
waiver of such initial consideration by the RO.  However, 
these records are not material.  These records only note 
further treatment of his skin cancer from January 2004 
through November 2006, and the existence of skin cancer is 
already established in the record.  The additional evidence 
fails to show that his skin cancer manifested in service or 
is otherwise linked to service.  Thus, there is no need to 
remand the case to the RO for their consideration of the 
additional evidence.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The Board is denying the service connection claim.  Thus, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the veteran was 
informed of the elements for additional disability ratings 
and assignment of effective dates in a letter dated in March 
2006.  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Under specified circumstances, presumptive service connection 
may be granted for certain diseases associated with herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2006).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for skin 
cancer and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Upon review, the fact that the veteran had service in Vietnam 
is undisputed.  The veteran's DD 214 shows that he served in 
the Army and received the Vietnam Service Medal and Vietnam 
Campaign Medal.  Nevertheless, the veteran's skin cancer, 
exhibited by left cheek squamous cell carcinoma, right brow 
(carcinoma, epithelioma) basal cell invasive, right forearm 
extensive solar elastosis, and mid scalp infiltrating 
squamous cell carcinoma is not a disability recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

The Board observes that there was no in-service evidence of 
left cheek squamous cell carcinoma, right brow (carcinoma, 
epithelioma) basal cell invasive, right forearm extensive 
solar elastosis, and mid scalp infiltrating squamous cell 
carcinoma, no objective evidence of malignant cancer within 
one year post-service (the first indication of the above 
diseases was 1999, approximately 18 years post service); and 
no medical opinion associating the veteran's left cheek 
squamous cell carcinoma, right brow (carcinoma, epithelioma) 
basal cell invasive, right forearm extensive solar elastosis, 
and mid scalp infiltrating squamous cell carcinoma to his 
period of military service.

While the veteran believes that his skin cancer is due to 
herbicide exposure in the Republic of Vietnam, the Board 
notes that his opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran has not otherwise alleged, nor is it 
shown, that these diseases manifested in service or within 
one year from service. 

In sum, there is no evidence of skin cancer during service or 
within one year after the veteran's discharge from service, 
and there is no competent medical evidence suggesting a 
relationship between these diseases and his active military 
service, to include exposure to Agent Orange.  

The Board sympathizes with the veteran and appreciates his 
honorably service; however, as the preponderance of the 
evidence is against his claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  Therefore, it must be denied.

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim. As noted, there were 
no findings of skin cancer in service or for many years after 
service.  Thus, while skin cancer was exhibited in the years 
following service, there is no true indication that it is 
associated with service, to include exposure to herbicides.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In view of 
the absence of pathology in service, and the first suggestion 
of pertinent disability many years after active duty, 
relating current skin cancer to service, to include herbicide 
exposure, would certainly be speculative.  The Board notes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).



ORDER

Service connection for skin cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


